internal_revenue_service national_office technical_advice_memorandum date number release date index numbers control number tam-116881-01 cc ita b7 taxpayer’s name taxpayer’s address taxpayer’s tin years involved date of conference legend taxpayer issues where taxpayer’s business is selling and leasing equipment should leased equipment that is also held_for_sale be treated as inventory within the meaning of sec_471 of the internal_revenue_code assuming the equipment is not inventory once placed in the leasing operation under what circumstances must taxpayer subsequently treat it as inventory conclusions under the particular facts presented taxpayer's leased equipment that is also held_for_sale should not be treated as inventory leased equipment must be treated as inventory when it is permanently removed from taxpayer's leasing operation page of facts the examining agent has requested technical_advice in connection with the examination of taxpayer’s and tax returns in these years taxpayer sold new heavy construction equipment such as excavators road pavers backhoes and earthmovers leased new equipment sold equipment that had been previously leased sold parts and products and provided equipment maintenance services taxpayer also sold used equipment including equipment that it had acquired as trade-ins at auction taxpayer filed its tax returns on a calendar_year basis except for the rare situation where a sale or lease already had been arranged before taxpayer acquired the new equipment taxpayer made all new equipment available to customers for either sale or lease taxpayer’s ultimate goal was to sell all its equipment however because of the nature of its business and its competitive business environment taxpayer often leased its equipment prior to selling it while using equipment during a lease caused its value to decrease taxpayer received income from its leases that benefitted its business taxpayer normally reacquired the leased equipment upon the early termination or expiration of the lease and would hold it for varying periods of time before selling or re-leasing it taxpayer never scrapped any equipment and eventually sold all of it taxpayer maintained title to all its equipment until it was sold initially taxpayer treated the equipment as inventory as defined in sec_471 unless the equipment had been already subject_to an existing lease when taxpayer acquired it the examining agent has not questioned this initial classification of equipment as inventory apparently used equipment acquired by taxpayer is not leased the examining agent has not questioned whether the taxpayer’s leases are bona_fide rental arrangements for example the agent has not alleged that taxpayer’s leases were conditional sale contracts infrequently a lessee would purchase the equipment and taxpayer sometimes did decrease the purchase_price to reflect the rental payments previously made however taxpayer’s standard lease agreements do not provide its lessees with a purchase option page of upon leasing equipment taxpayer moved the equipment from its inventory classification to the classification of property used in its trade_or_business and began depreciating it since date taxpayer claimed depreciation under sec_168 on leased equipment it had reacquired and was holding for sale or re-lease before date taxpayer used the income forecast method for depreciation under this method taxpayer did not claim depreciation on the reacquired equipment it was holding that was no longer out on lease taxpayer included income it earned from a lease in its gross_income in accordance with taxpayer's overall accrual_method of accounting the examining agent has not questioned taxpayer's treatment of this income the examining agent has also not questioned the characterization as ordinary_income or loss of the gains and losses the taxpayer reported when it sold equipment that had been previously leased the following example illustrates taxpayer's treatment of leased equipment depreciated under sec_168 taxpayer acquired an earthmover for dollar_figure on date and treated it as inventory after two months taxpayer leased the earthmover to lessee m for one month for dollar_figure and began to claim depreciation on it taxpayer reacquired the earthmover from m after one month and held it for two months before it leased the earthmover to lessee n for three months for dollar_figure after three months taxpayer reacquired the earthmover from n and held it until year end taxpayer included dollar_figure in gross_income and deducted dollar_figure as depreciation in the earthmover's basis on date was dollar_figure dollar_figure-dollar_figure in the spring of taxpayer leased the earthmover for seven months to lessee o for dollar_figure later that same year taxpayer reacquired the earthmover from o and on date taxpayer sold the earthmover to buyer p for dollar_figure depreciation on the earthmover computed for was dollar_figure the propriety of taxpayer’s method_of_accounting for the basis_of_property transferred from inventory to the classification as property used in a trade_or_business has not been addressed in this memorandum because the examining agent has not questioned this matter the depreciation change was implemented on a cut-off basis as a result of the enactment of sec_167 which limited the use of the income forecast method to specific properties the examining agent has not questioned this change page of on its tax_return taxpayer included dollar_figure in gross_income and deducted dollar_figure as depreciation the gain of dollar_figure on the sale of the earthmover to p dollar_figure - dollar_figure - dollar_figure was reflected on taxpayer’s return as ordinary_income the examining agent questions whether taxpayer's leased equipment that is also held_for_sale can be depreciated the agent notes that even when the equipment is out on lease taxpayer simultaneously held the equipment for sale an analysis of taxpayer's equipment summary for the two years under examination shows that approximately percent of taxpayer's equipment was leased for varying periods at least once prior to sale on average equipment was leased about five times before being sold the usual term of a lease ran between one to six months and there was no fixed minimum lease period on average about 1½ years passed before taxpayer was able to sell its equipment however when equipment that was never leased is disregarded sales of previously leased equipment usually occurred within two to four years after taxpayer had originally acquired the equipment for the two years under examination approximately percent of taxpayer's gross revenue was derived from new and leased equipment sales this revenue averaged about dollar_figure million a year of this dollar_figure million about dollar_figure million was from new equipment sales and the remaining dollar_figure million was from the sale of previously leased equipment over this same period lease income averaged about dollar_figure million which was about percent of taxpayer's total gross revenue taxpayer's depreciation deduction was about dollar_figure million each year for the years under examination on average taxpayer had on hand about dollar_figure million of previously leased equipment and about dollar_figure million of new equipment each year taxpayer sold approximately pieces of new and leased equipment and had about big_number leasing transactions for the years under examination taxpayer recovered approximately percent of its cost of equipment through sales revenue including revenue from the sale of equipment that had never been leased when considering only previously leased equipment taxpayer recovered approximately percent of its cost through sales revenue although leased equipment was usually sold for less than taxpayer's original cost taxpayer was able to sell about percent of previously leased equipment for more than its original cost in contrast about percent of new equipment was sold for more than taxpayer's original cost specifically one term and condition contained in taxpayer’s standard lease agreement states taxpayer reacquires equipment about times a year pursuant to this term and condition page of law and analysis sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_471-1 of the income_tax regulations provides that in order to reflect taxable_income correctly inventories at the beginning and end of each tax_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor see also sec_1_446-1 sec_167 provides that there should be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_1_167_a_-2 provides that no depreciation deduction may be taken with respect to inventories or stock_in_trade sec_1_167_a_-10 provides in part that the period for depreciation of an asset shall begin when the asset is placed_in_service and shall end when the asset is retired from service an asset is placed_in_service when it is first placed_in_service by the taxpayer in a condition or state of readiness and availability for a specifically assigned function see sec_1_167_a_-11 and sec_1_46-3 sec_1_167_a_-8 provides that the term retirement means the permanent withdrawal from use of depreciable_property used_in_the_trade_or_business or from use in the production_of_income the withdrawal may be made in one of several ways for example the withdrawal may be made by selling or exchanging the asset or by abandonment in addition the asset may be withdrawn from productive use without disposition as for example by being placed in a supplies or scrap account the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention the applicable_recovery_period for purposes of either sec_168 or sec_168 is determined by reference to class_life sec_168 provides that the term class_life means the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if it were in effect and the taxpayer were an elector under that section prior to its revocation sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range_system of depreciation page of the depreciation deduction would be computed based on the class_life prescribed by the secretary that reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 sets out the method for asset classification under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer's activities sec_1_167_a_-11 provides that in the case of a lessor of property the asset_guideline_class in effect for lessors of such property is determined as if the property were owned by the lessee however in the case of an asset_guideline_class based upon the type of property for example trucks or railroad cars as distinguished from the activity in which used the property is classified without regard to the activity of the lessee in 19_tc_120 acq 1953_1_cb_5 the tax_court considered whether the taxpayer a dealer in new and used cars had properly claimed depreciation on certain company cars that it later sold the court stated that it is not the nature of the property itself that is determinative of the question but rather the purpose for which the property is held by the taxpayer id pincite based on the facts of the case the court found that the taxpayer's company cars were used in the taxpayer's business and accordingly were depreciable in 264_f2d_548 5th cir aff'g 28_tc_42 the court dealt with automobiles removed from inventory by a car dealer and provided to company officials and salesmen for the purpose of stimulating interest in all the dealer's cars the court found that these cars were only temporarily assigned for use in the car dealer's business and that there was no general or indefinite commitment to use the cars in the business thus the court concluded that on these facts at all times the cars were held primarily_for_sale_to_customers in the ordinary course of the car dealer's business however the court noted that if a car dealer takes cars out of inventory and puts them to the use for which a car is intended in the hands of its ultimate consumer that is transporting personnel and commits them to that purpose in the operation of the business the car dealer is entitled to depreciate the cars id pincite i leased equipment in inventory the principal question presented is whether taxpayer properly accounted for its leased equipment that was also held_for_sale the examining agent argues that taxpayer was required to account for this leased equipment as inventory and not as property used in its trade_or_business accordingly the agent concludes that taxpayer was not entitled to any deduction for depreciation sec_1_167_a_-2 the examining agent reasons that the equipment was always inventory because taxpayer's foremost goal was to sell it and the equipment was always being held by taxpayer for sale even when it was being leased on the other hand taxpayer argues that its leased page of equipment need not be included in inventory because the equipment was being used in its leasing operation accordingly taxpayer concludes that it was entitled to deductions for depreciation sec_167 to establish that it was legally entitled to depreciate leased equipment taxpayer must show that it primarily intended to use this leased equipment in its leasing operation latimer-looney chevrolet determining taxpayer’s primary intent with respect to the equipment is a question of fact this case does not involve a situation where property is acquired for resale and is temporarily used by the taxpayer in its business in that situation the property properly remains as inventory because the use of property temporarily in a business does not support recharacterizing the property as property used in a trade_or_business duval motor co in the present case the leased equipment was not being used temporarily in taxpayer’s business except for rare situations taxpayer made all equipment it acquired available for use in its leasing operation until it sold the equipment once leased taxpayer expected to re-lease the equipment multiple times before sale taxpayer derived substantial income from its leasing operation which constituted a substantial percentage of its gross revenue the leased equipment was subjected to significant wear_and_tear while it was being leased moreover on average taxpayer sold its previously leased equipment between two and four years after acquiring it it is not unusual for taxpayers to be simultaneously engaged in multiple business activities see recordak v usa ct_cl taxpayer engaged in selling and leasing microfilming equipment and revrul_80_37 1980_1_cb_51 taxpayer engaged in manufacturing leasing and selling of electronic data processing equipment here taxpayer had multiple business activities which included the selling and leasing of equipment for the two years under examination these two activities were a significant part of taxpayer’s overall business the examining agent has not questioned taxpayer’s initial classification of all new equipment as inventory this inventory was made available for both sale and lease ordinarily taxpayer did not know whether an individual piece of equipment would be leased prior to sale but from its prior experience taxpayer did know that about percent of its equipment would be leased at least once when it initially leased equipment taxpayer removed the equipment from inventory to reflect the fact it was being used in its leasing operation taxpayer’s leases in these two years were bona_fide leases for example they were with unrelated parties in arms-length transactions and generally were not with subsequent equipment purchasers further they were for significant amounts of money and periods of time the examining agent has not questioned the nature or validity of taxpayer’s leases taxpayer generally reacquired its leased equipment upon the early termination or expiration of a lease when it did taxpayer again made the equipment available for lease while not certain with respect to any specific piece of equipment taxpayer knew that once a piece of equipment was leased it would likely be leased again about page of four more times prior to its ultimate sale taxpayer acknowledges that all its equipment was always available for sale and eventually would be sold taxpayer acknowledges that its standard lease agreement gave it the right to sell equipment that was out on lease to a customer but notes that this right was only exercised in about one percent of its leases taxpayer also acknowledges that selling equipment was always its ultimate goal while we recognize taxpayer’s equipment was always held_for_sale we also recognize that taxpayer had an active sizeable leasing operation and that it devoted a significant amount of equipment to that leasing operation in our view taxpayer had a bona_fide ongoing leasing operation and was using equipment in that operation therefore based on all the facts presented we believe taxpayer’s leased equipment qualifies as property used in a trade_or_business for purposes of sec_167 and thus taxpayer is entitled to depreciation_deductions for such equipment latimer-looney chevrolet these deductions offset the income that taxpayer earned from its leasing operation key factors in this case are that taxpayer usually sold its leased equipment for substantially less than its original cost and that it only recovered an average of about percent of its cost through sales revenue the majority of taxpayer's equipment was leased multiple times and was offered to customers for lease for a substantial period of time taxpayer obtained a substantial amount of revenues from its leases and recovered a substantial portion of its equipment costs through leasing we also note that the value of taxpayer's equipment decreased with use and that taxpayer was entitled to cost_recovery in connection therewith sec_167 accordingly we believe that close consideration of the specific facts presented leads to the conclusion that taxpayer’s leased equipment that is also held_for_sale should not be treated as inventory this conclusion is wholly consistent with the viewpoint of the courts concerning the dual use of property produced by manufacturers for example in honeywell v commissioner the tax_court stated the concept of dual purpose property has been recognized in a series of cases 491_f2d_157 1st cir 423_f2d_494 9th cir 422_f2d_405 325_f2d_460 these cases stand for the proposition that a manufacturer regularly engaged in the dual business of selling and renting equipment it manufactures can claim depreciation on property that is at all times available for sale proceeds from the sale however are treated as ordinary_income even though the property might otherwise qualify for capital_gain treatment under sec_1231 87_tc_624 emphasis added acq 1988_1_cb_1 page of ii equipment return to inventory under sec_167 taxpayer is entitled to claim depreciation with respect to the equipment used in its leasing operation sec_1_167_a_-10 provides that depreciation begins when the asset is placed_in_service assuming the ready and available test of sec_1_167_a_-11 is satisfied and ends when the asset is retired from service an asset is retired from service when it is permanently withdrawn from use in the taxpayer's trade_or_business or in the production_of_income sec_1_167_a_-8 the withdrawal may be made by selling or exchanging the asset by abandonment or by placing the asset in a supplies or scrap account applying these principles to the present case taxpayer's equipment once properly removed from inventory does not revert back to inventory until the equipment is permanently withdrawn from taxpayer's leasing operation such withdrawal would happen for example when the equipment was identified by taxpayer as no longer to be offered for lease in that case once taxpayer determined that certain equipment was held only for sale to customers taxpayer would be required to reclassify that equipment as inventory and would not be entitled to claim depreciation sec_1_167_a_-2 the fact that equipment in taxpayer's leasing operation was not continually subject_to a lease for significant periods of time does not change the conclusion reached in the preceding paragraph in 45_tc_137 the tax_court stated that t he law is well established that deductions including depreciation are allowable with regard to property_held_for_the_production_of_income or for use in a trade_or_business even though no income is currently being received or accrued therefrom and even though the asset is currently idle accordingly taxpayer's equipment continued to be depreciable after taxpayer had reacquired the equipment upon the early termination or expiration of a lease caveat a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent -end-
